Citation Nr: 1523275	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In July 2011, and January 2013, the Board remanded the claims for additional development.

In October 2007, a local hearing was held before a Decision Review Officer (DRO).  A copy of the transcript is associated with the claims folder. 

The Veteran failed to report for a videoconference hearing scheduled in June 2008.  He has not provided an explanation for his absence or requested that the hearing be rescheduled.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

As noted in the Board's January 2013 remand, the issues of entitlement to service connection for headaches and dizziness have been raised by the record (in an August 2011 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam.

2.  The Veteran does not have a skin disorder, or an acquired psychiatric disorder, to include posttraumatic stress disorder, that was caused by, or is due to, his service. 

CONCLUSION OF LAW

A skin disorder, and an acquired psychiatric disorder, to include posttraumatic stress disorder, were not incurred in, and are not otherwise due to, the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection an acquired psychiatric disorder, to include PTSD, and a skin disability.  With regard to psychiatric symptoms, the Veteran primarily argues that he has PTSD due to participation in combat, and witnessing such events as sniper and mortar attacks.  He also argues that he has had ongoing symptoms of a skin disability since his service, and that his skin disability may be due to being sprayed with Agent Orange during service in Vietnam.  

During his hearing at the RO, held in October 2007, the Veteran testified that he had received psychiatric treatment for about ten years, and indicated that he had unsuccessfully tried to obtain those treatment records, but that he did not know his psychiatrist's name.  He further testified that he began having skin symptoms during service, for which he was given creams.  The Veteran has submitted photographs, which he states he took while in Vietnam, which appear to show an artillery base, and scenes that include a destroyed building and armored vehicles.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  If there is no showing of a resulting chronic condition during service, then a showing of continuity after service is required to support the claim.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)). 

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.    

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 - 52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id. 

VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The Veteran's discharge (DD Form 214) indicates that he served with an artillery unit while in Vietnam, with one year and 15 days of foreign and/or sea service, and that his military occupation specialty was field wireman.  His awards include the Vietnam Service Medal and the Vietnam Campaign Medal.  The Veteran's personnel file shows that his principal duty while in Vietnam was radio telephone operator with I Battery (SLT) (search light team), 29th Artillery, USARPAC (April 1967 to May 1968).  

The Veteran's service treatment records do not show any complaints, treatment, findings, or diagnoses involving skin symptoms or psychiatric symptoms.  An April 1967 "SGLI" examination report, and the Veteran's separation examination report, dated in May 1968, both show that his skin, and psychiatric condition, were clinically evaluated as normal.  In the associated "reports of medical history," the Veteran denied having a history of skin diseases (May 1968), as well as frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort, or an excessive drinking habit (April 1967 and May 1968).

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2000 and 2013, and records from the Social Security Administration (SSA).  

Private treatment reports, dated between 2004 and 2006, show that beginning in June 2004, the Veteran was treated for evaluation of a persistent pruritic and scaly eruption over the torso and extremities which "has been present for several years, but has increased more intensely this season."  On examination, erythematous macular and hyperpigmented lesions were noted over the upper shoulder drape quite confluent and descending more diffusely over the upper arms.  The diagnosis was diffuse tinea versicolor.  

VA reports, dated between 2006 and 2011, include an Agent Orange E&M note, dated in January 2006, which shows that the Veteran was noted to have a history of tinea versicolor, and dermatitis.  He complained of headaches and chronic rashes, with itching at his groin and back.  He denied having lesions or nail problems, mental illness, depression, or anxiety.  The diagnoses included tinea versicolor.  

VA reports show that in October 2006, the Veteran sought treatment for an assessment of alcohol use disorder.  He was noted to be drinking a six-pack of beer a day, and reported that he had been drinking all his life, but that he had never missed a day of work while he was self-employed as a logger.  The impression was possible alcohol abuse.  Thereafter, VA reports contain multiple notations of etoh (alcohol) abuse.  A September 2010 report shows complaints of recurrent tinea versicolor since Vietnam.  The assessment was tinea versicolor.  A February 2011 report notes dermatitis.  An August 2011 report notes that the Veteran reported that he quit drinking "cold turkey" in February.  

A decision of the SSA, dated in July 2003, shows that the Veteran was determined to have been disabled since 2002, with a primary diagnosis of DJD (degenerative joint disease) bilateral knees, and a secondary diagnosis of OA (osteoarthritis) right hip.  

A VA skin disability benefits questionnaire (DBQ), dated in February 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported having blotches on his shoulders since service in Vietnam, and that he had been exposed to Agent Orange.  The diagnoses were tinea versicolor, with dates of diagnosis listed as 2006 and 2012, and xanthelasma of eyelid, and seborrheic keratosis, both with dates of diagnosis listed as 2012.  

On examination, there was no evidence of acne scarring or chloracne active or past infections.  The examiner noted that tinea versicolor was a common superficial fungal infection, and that patients with this disorder often present with hypopigmented, hyperpigmented, or erythematous macules on the trunk and proximal upper extremities.  The causative organisms were saprophytic, lipid-dependent yeasts in the genus Malassezia (formerly known as Pityrosporum).  Tinea versicolor was noted to occur worldwide, but most commonly in tropical climates.  

The examiner concluded that it is less likely as not that the Veteran's fungal skin infection is related to the Veteran's miliary service in Southeast Asia (Vietnam), and stated that tinea versicolor is not related to dioxin (Agent Orange) exposure.  The examiner explained the following: tinea versicolor is not a skin disorder that is established as being related to Agent Orange (dioxin) exposure.  It is fungal or infectious in nature, not due to chemical or diesel exposure.  The medical records from the Veteran's service do not mention any skin condition, and there are no medical records that document a skin condition until over 30 years after the Veteran's service in Vietnam.  With regard to xanthelasma, this is typically manifested by cholesterol-filled, soft, yellow plaques that usually appear on the medial aspects of the eyelids bilaterally.  This condition is less likely as not incurred in or caused by service, or to Agent Orange exposure.  Xanthelasma is known to be related to chronically elevated lipids, biliary cirrhosis, or other cholesterol disorders.  There is no association with military service or Agent Orange exposure and xanthelasmas.    (citations omitted).  The report is accompanied by color photographs.  

A VA PTSD DBQ, dated in February 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported the following: he had nightmares.  He was not in any type of psychiatric treatment.  He abused alcohol from 1969 to 2011, and currently drank one beer per day.  He was retired, and had been a good worker.  The Axis I diagnosis was alcohol abuse in SFR (sustained full remission).  The examiner stated that the Veteran did not meet the criteria for PTSD according to DSM-IV standards, specifically, he did not meet criteria C, D, E, or F.  The examiner concluded that it was at least as likely as not that the Veteran's alcohol abuse was related to his service.  

As an initial matter, the Veteran has asserted that he has had ongoing skin symptoms since his service.  However, this claim is inconsistent with and/or contradicted by, the following evidence.  The Veteran's service treatment records show that there are no relevant complaints, findings or diagnoses.  His skin was clinically evaluated as normal in April 1967 and May 1968.  In May 1968 he indicated that he did not have a history of skin disease.  Furthermore, the earliest relevant medical evidence dated after service is a June 2004 private report, which shows that the Veteran complained of skin symptoms which had been "present for several years."  He is therefore found not to be a credible historian.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

With regard to the claim for a skin disability, the Board finds that the claim must be denied.  The Veteran was not treated for any relevant symptoms during service, nor was he diagnosed with skin disability.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

The earliest post-service medical evidence of a skin disability is dated in 2004, which is about 35 years after separation from service.  

There is no competent opinion of record in support of the claim.  The only competent opinion is the February 2013 VA examiner's opinion, and this opinion weighs against the claim.  This opinion is considered highly probative, as the examiner summarized the Veteran's relevant service treatment records and post-service medical history, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, although the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange, none of the Veteran's demonstrated skin disorders are afforded presumptive service connection for veterans who are presumed to have been exposed to Agent Orange under 38 C.F.R. §§ 3.307, 3.309, nor is there any competent evidence of record to show that any of the demonstrated skin disorders are related to exposure to Agent Orange.  Combee.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board further finds that the evidence is insufficient to show that the Veteran has an acquired psychiatric disorder, to include PTSD, due to his service, and that the claim must be denied.  The Veteran was not treated for psychiatric symptoms during service, nor was he diagnosed with an acquired psychiatric disorder.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b). 

To the extent that the claim includes a claim for PTSD, the Board finds that this condition is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The February 2013 VA examiner specifically concluded that the Veteran does not have PTSD, and listed the criteria that were not shown to have been met.  This opinion is considered highly probative, as the examiner summarized the Veteran's relevant service treatment records and post-service medical history, and as the opinion is accompanied by a sufficient explanation and findings.  Prejean; Neives- Rodriguez.  To the extent that the examiner noted a January 2006 finding of PTSD, such dated findings would lack sufficient probative value to warrant a grant of the claim.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has PTSD due to his service, and that the claim must be denied.  Gilpin.

With regard to an acquired psychiatric disorder (other than PTSD), the Board finds that this claim must also be denied.  The February 2013 VA examiner concluded that the Veteran's only Axis I diagnosis was alcohol abuse.  This opinion is considered highly probative, as the examiner summarized the Veteran's relevant service treatment records and post-service medical history, and as the opinion is accompanied by a sufficient explanation and findings.  Prejean; Neives- Rodriguez.  The examiner's conclusion is consistent with the multiple findings of alcohol abuse in the VA progress notes.  To the extent that the examiner linked the Veteran's alcohol abuse to service, the applicable law and regulations provide that compensation shall not be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c); VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has an acquired psychiatric disorder due to his service, and that the claim must be denied.

The Board has considered the Veteran's assertions that he currently has a skin disability, and an acquired psychiatric disorder, to include PTSD, that are related to his active service.  With regard to the claim for an acquired psychiatric disorder, to include PTSD, the Veteran has not specifically asserted that he has had ongoing psychiatric symptoms since his service, and he has been found not to be credible.  In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   With regard to the claim for a skin disability, the Veteran has been found not to be credible, and the Board has determined that the medical evidence weighs against the claim.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via letters dated in June 2007, and July and October of 2011.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.

In January 2013, the Board remanded these claims, and directed that the Veteran be afforded VA examinations for the issues on appeal, to include obtaining etiological opinions.  In February 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a skin disorder, and an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


